Name: 2012/759/EU: Council Decision of 29Ã November 2012 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Republic of Tajikistan to the WTO
 Type: Decision
 Subject Matter: world organisations;  international affairs;  Asia and Oceania
 Date Published: 2012-12-08

 8.12.2012 EN Official Journal of the European Union L 336/81 COUNCIL DECISION of 29 November 2012 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Republic of Tajikistan to the WTO (2012/759/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 91, 100(2) and 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 29 May 2001 the Government of the Republic of Tajikistan applied for accession to the Marrakesh Agreement establishing the World Trade Organization (WTO), pursuant to Article XII of that Agreement. (2) A Working Party on the accession of the Republic of Tajikistan was established on 18 July 2001 in order to reach agreement on terms of accession acceptable to the Republic of Tajikistan and all WTO Members. (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of the Republic of Tajikistan which satisfy the Unions requests. (4) These commitments are now embodied in the Protocol of Accession of the Republic of Tajikistan to the WTO. (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Republic of Tajikistan. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Agreement establishing the WTO provides that the terms of accession are to be agreed between the acceding Member and the WTO, and that the Ministerial Conference of the WTO approves the terms of accession on the WTO side. Article IV.2 of the Agreement establishing the WTO provides that in the intervals between meetings of the Ministerial Conference, its functions shall be conducted by the General Council. (8) Accordingly, it is necessary to establish the position to be taken on behalf of the Union within the General Council of the WTO on the accession of Tajikistan to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Republic of Tajikistan to the WTO is to approve the accession. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 November 2012. For the Council The President N. SYLIKIOTIS